Citation Nr: 1812824	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-35 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a eustachian tube dysfunction (ETD), with chronic otitis media. 

3.  Entitlement to service connection for chronic sinusitis. 

4.  Entitlement to service connection for central retinal venal occlusion (CRVO).

5.  Entitlement to service connection for a left ankle disability. 

6.  Entitlement to an initial compensable disability rating for right ankle tendonitis.  

7.  Entitlement to an initial compensable disability rating for allergic rhinitis.  

8.  Entitlement to an initial compensable disability rating for chronic dermatitis.  

9.  Entitlement to an initial compensable disability rating for early cataracts with optic neuropathy.  

10.  Entitlement to an initial compensable disability rating for degenerative disc disease (DDD), lumbar spine.  

11.  Entitlement to an initial 10 disability rating in excess of 10 percent for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Sonya Pence, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel











INTRODUCTION

The Veteran had active service from June 1984 to January 1996, July 1999 to June 2000, and December 2002 to October 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  

The issues of entitlement to service connection for CRVO and a left ankle disability, as well as entitlement to increased ratings for right ankle tendonitis, allergic rhinitis, dermatitis, early cataracts with optic neuropathy, DDD of the lumbar spine, and hypothyroidism are remanded for additional evidentiary development below.  Therefore these claims are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on her part.


FINDING OF FACT

Chronic right shoulder, eustachian tube, and sinusitis disabilities originated in service.


CONCLUSIONS OF LAW

1.  Right shoulder disability was incurred in active service.  38 U.S.C. § 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Eustachian tube dysfunction with chronic otitis media was incurred in active service.  38 U.S.C. § 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  Chronic sinusitis was incurred in active service.  38 U.S.C. § 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends service connection is warranted for right shoulder, eustachian tube, and sinusitis disabilities because they originated while she was serving on active duty.  At the outset, the Board notes that the resolution of these claims involves the application of identical law to similar facts.  As such, the issues will be addressed together.

The Veteran's service treatment records (STRs) show she initially injured her shoulder while performing a group activity in April 2002.  Thereafter, she received extensive ongoing treatment for her shoulder through 2009.  During that time the Veteran was diagnosed with tendonitis.  Similarly, the Veteran's STRs indicate she was treated frequently for sinusitis and otitis media in service.  Indeed, her clinical records defined these conditions as chronic in service.  The Board notes that the Veteran initiated her claims for service connection for these conditions just two weeks after her discharge from active duty.  

In May and June of 2012 the Veteran underwent VA examinations at the Biloxi VAMC.  During her examinations, the examiners found insufficient evidence to warrant a diagnosis; however, the examiners did not discuss the Veteran's ongoing intermittent exacerbations related to her right shoulder, eustachian tube, and sinuses.  Rather, the examiners appeared to have wholly relied on the absence of objective manifestations at the time of Veteran's examination.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the examiners also wholly ignored the Veteran's reports of right shoulder pain and ongoing sinus and ear infections.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Recently, the Veteran provided the results of a February 2018 magnetic resonance imaging assessment, which again revealed right shoulder tendinopathy of the distal supraspinatus tendon.  

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).

During her November 2017 Board hearing the Veteran testified that she first experienced her right shoulder, sinus, and ear disabilities in service, and that those manifestations have persisted ever since.  The Board finds the Veteran competent to report such manifestations.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing ongoing right shoulder pain, sinusitis and ear infections to be at least as probative as the above-noted VA examiners' findings, because the examiners appeared to have relied on the absence of these disabilities on the precise day upon which the Veteran underwent examinations.  However, these are the types of disabilities, which have the tendency to wax and wane in spite of their chronic ongoing nature.  

The Veteran has competently and credibly reported that she initially experienced the above-noted disabilities in service, and that they have persisted to the present.  Moreover, her service treatment records show numerous medical treatment for these conditions.  Accordingly, a nexus to service is established.  In sum, the Board is satisfied that the evidence supporting a nexus is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for her right shoulder, eustachian tube, and sinus disabilities.


ORDER

Entitlement to service connection for right shoulder tendinopathy is granted.

Entitlement to service connection for eustachian tube dysfunction with chronic otitis media is granted.

Entitlement to service connection for chronic sinusitis is granted.


REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.

Missing Records

Initially, the Board notes that during her November 2017 Board hearing the Veteran reported receiving outpatient treatment through both Tricare and VA.  However, neither VAMC nor military medical facility records are presently associated with the Veteran's electronic file.  Pursuant to 38 C.F.R. § 3.159 (c)(2), VA must make as many requests as are necessary to obtain records in the custody of a Federal department or agency.  Since these records will likely bear upon both the Veteran's claims for service connection and increased ratings, these issues cannot be decided at this time.  
Increased Ratings

Next, the Board notes that during her November 2017 Board hearing, and through various correspondence, the Veteran has asserted her right ankle, rhinitis, cataracts, dermatitis, lumbar spine, and thyroid disabilities are worse than currently evaluated.  She most recently underwent VA examinations to assess these disabilities in May and June of 2012.  As there is evidence of a worsening of the disabilities since the last VA examinations, which were performed several years ago, the claims must be remanded for new examinations to determine the current severity of the disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Further, in a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The June 2012 VA examiner failed to conduct Correia compliant testing with respect to the Veteran's right ankle and lumbar spine disabilities.

Also, in a recent decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  Specifically, the Court found an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  In this case, the Veteran reported flare-ups of ankle pain; however, the June 2012 examiner failed to state what information and evidence was considered, and explain whether that evidence permitted the examiner to offer an estimation of the functional loss during flare-ups.  Therefore, a remand is also necessary to elicit relevant information as to the Veteran's musculoskeletal flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an estimation cannot be offered.  Based on the foregoing, the Board finds new examinations are required to fully assess the Veteran's service-connected disabilities.  

Non-Jurisdictional Appeals

Finally, in a rating decision dated August 22, 2012 the RO addressed the Veteran's claim for central retinal venal occlusion (CRVO) as being synonymous with her claim for cataracts; however, the Veteran filed a timely NOD as to that determination on September 7, 2012.  Specifically, the Veteran has asserted that she should be separately service connected for her CRVO, as this disability is not the same as cataracts.  The record does not show that the AOJ has furnished a statement of the case (SOC) in response to that notice of disagreement.  The Board must remand the above-noted issue for the AOJ to furnish a SOC.  See 38 C.F.R. § 19.9 (c) (2017); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these matters are REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, an SOC on the issue of entitlement to service connection for central retinal venal occlusion should be issued to the Veteran and her representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.

3.  Also, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected right ankle, rhinitis, cataracts, dermatitis, lumbar spine, and thyroid disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares, if possible in degrees of motion lost.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

4.  Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


